          Case 2:20-cv-04420-CFK Document 18 Filed 12/04/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


YOUSSEF BOUNADER,                                 :           CIVIL ACTION
                Plaintiff,                        :
                                                  :
               v.                                 :
                                                  :
TRANS UNION, LLC, et al.,                         :
                  Defendants.                     :           NO. 20-cv-04420



                                            ORDER

       AND NOW, this 4th day of December 2020, it having been reported that the issues between
Plaintiff Youssef Bounader and Defendant Equifax Information Services, LLC only has been
settled and upon Order of the Court pursuant to the provisions of Rule 41.1(b) of the Local Rules
of Civil Procedure of this Court (effective January 1, 1970), it is


       ORDERED that this action is DISMISSED with prejudice as to Defendant Equifax
Information Services, LLC only, pursuant to agreement of counsel without costs.




                                                      BY THE COURT:


                                                      /s/ Chad F. Kenney
                                                      __________________________________
                                                      CHAD F. KENNEY, JUDGE




Civ.2 41.1(b) Party (3/18)
